ORDER

PER CURIAM.
AND NOW, this 7th day of July 2005, the Petition for Allowance of Appeal is GRANTED, limited to the following questions:
Whether the Superior Court improperly substituted its judgment for that of the trial court in finding that the trial court abused its discretion in sentencing?
Whether the Superior Court improperly based its decision on information not in the record and not argued to the trial court, specifically, the report of the Institute on Crime, Justice and Correction at George Washington University?
Whether the Superior Court exceeded its authority in sua sponte ordering re-sentencing before a different judge?